Matter of Thomas v Thomas (2021 NY Slip Op 04469)





Matter of Thomas v Thomas


2021 NY Slip Op 04469


Decided on July 16, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


662 CAF 20-00896

[*1]IN THE MATTER OF LAHNI E. THOMAS, PETITIONER-APPELLANT,
vGEOFFREY D. THOMAS, RESPONDENT-RESPONDENT. 


THOMAS L. PELYCH, HORNELL, FOR PETITIONER-APPELLANT.
ROSEMARIE RICHARDS, GILBERTSVILLE, FOR RESPONDENT-RESPONDENT. 
JOAN D. MERRY, HORNELL, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Steuben County (Patrick F. McAllister, A.J.), entered July 7, 2020 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this Family Court Act article 6 proceeding, petitioner mother appeals from an order that dismissed her petition seeking to modify a prior order of custody and visitation. We reject the mother's contention that Family Court abused its discretion in dismissing the petition without conducting a hearing. "A hearing is not automatically required whenever a parent seeks modification of a custody [or visitation] order" (Matter of Di Fiore v Scott, 2 AD3d 1417, 1417 [4th Dept 2003] [internal quotation marks omitted]; see Matter of Gworek v Gworek [appeal No. 1], 158 AD3d 1304, 1304 [4th Dept 2018]). Here, we conclude that the mother failed to "make a sufficient evidentiary showing of a change in circumstances to require a hearing" (Di Fiore, 2 AD3d at 1417-1418 [internal quotation marks omitted]; see Matter of Williams v Reid, 187 AD3d 1593, 1594 [4th Dept 2020]).
Entered: July 16, 2021
Mark W. Bennett
Clerk of the Court